Citation Nr: 0940368	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION
 
The Veteran served on active duty from March 1967 to February 
1969.  Upon service discharge, he served in the Army National 
Guard from July 1974 to June 1996 with various intermittent 
periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2009 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) which granted a Joint 
Motion for Remand and vacated a September 2008 Board decision 
denying service connection for bilateral hearing loss and 
tinnitus.  

The matter was originally on appeal from an August 2003 
rating decision, which denied the Veteran's service 
connection claims.  In May 2006, the Board denied the claims.  
In November 2007, the Board remanded the claims in accordance 
with the July 2007 Joint Remand Order from the CAVC to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claims by affording him 
a VA examination.  This examination was completed in April 
2008; and, as noted above, the claims were denied by the 
Board in September 2008.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

In an April 2009 joint motion, it was pointed out that 
neither the April 2008 VA examiner nor the Board considered 
whether the Veteran's National Guard and post-service 
audiological examinations, which revealed indications of high 
frequency sensorineural hearing loss at certain thresholds, 
constituted evidence of an ongoing disease or injury not 
diagnosed until later.  See 38 C.F.R. § 3.303(b).  

Specifically, the Veteran's National Guard medical records 
show some degree of hearing loss; however, the findings do 
not reflect a disability under VA regulations.  See 38 C.F.R. 
§ 3.385 (impaired hearing is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  In addition, there are other 
post-service medical records which suggest a continuity of 
symptomotology of hearing problems since service.  

The Board must resolve whether there is a nexus between his 
current hearing loss disability and the symptoms experienced 
during active duty, and manifested during ACDUTRA.  As such, 
a remand is necessary and the claims file should be sent to 
the same examiner who performed the April 2008 VA examination 
to take into consideration and comment on the Veteran's 
statements regarding hearing loss shortly after separation 
from active duty and during his service in the National 
Guard.  The examiner should also take into consideration the 
continuity of symptoms since service revealed by the National 
Guard medical records, which show some degree of high 
frequency sensorineural hearing loss and opine as to whether 
his current hearing loss is related to service  

Accordingly, the case is REMANDED for the following action:

1.  If possible, forward the Veteran's 
claims file to the same examiner who 
performed the April 2008 VA examination to 
ascertain whether the Veteran's hearing 
loss and tinnitus are etiologically 
related to his active service.  (If the 
April 2008 examiner is unavailable, please 
select a suitably qualified replacement 
for commentary.)  No further examination 
of the Veteran is necessary unless the 
examiner determines otherwise.  The 
examiner should specifically opine as to 
the following: 

Is it at least as likely as not that 
the Veteran's hearing loss and 
tinnitus are causally related to his 
period of active service, including 
in-service noise exposure?  The 
examiner should consider the 
Veteran's statements, his National 
Guard audiological examination 
reports, and post-service medical 
records when determining if there is 
continuity of symptomatology of 
hearing problems after service 
discharge.  The examiner should also 
consider the Veteran's statements 
regarding his history of 
insignificant noise exposure 
following his separation from 
service.  
     
2.	Then, the RO should review the evidence 
obtained pursuant to the above 
instructions and determine whether any 
actions are needed to comply with the 
VCAA.  

3.	The RO should then readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

